October 25, 2006

Donald Parman

Vice President and Secretary

SmithKline Beecham Corporation d/b/a GlaxoSmithKline

200 N. 16lh Street Philadelphia, PA 19102 215-751-7633 215-751-5349 (fax)

Genaera Corporation

5110 Campus Drive

Plymouth Meeting, PA 19462

Attn: John L. Armstrong, Jr., President & CEO

Dear Mr. Armstrong:

Reference is hereby made to the Development, Supply and Distribution Agreement
between SmithKline Beecham Corporation (d/b/a GlaxoSmithKline) ("GSK") and
Genaera Corporation (f/k/a Magainin Pharmaceuticals, Inc.) ("Genaera"), dated
February 12, 1997 (the "Agreement"). All capitalized terms used but not defined
herein have the meanings ascribed to them in the Agreement.

As you know, the product known in the Agreement as MSI-78, or LOCILEX™, has been
dormant for a number of years, due to the fact that the FDA did not approve
LOCILEX™ in 1999 and since then, both GSK and Genaera have refocused development
efforts on other programs. In addition, Section 4.1 of the Agreement provided
GSK with the exclusive option to obtain the right to exclusively distribute a
product of Genaera's other than MSI-78 if MSI-78 failed to obtain regulatory
approval in the Territory. GSK acknowledges that it has reviewed Genaera's
product portfolio and has opted to not exercise its option and furthermore, that
GSK has no further rights under the Agreement to any of Genaera's products.
Nothing herein is intended to prevent GSK and Genaera from considering other
business transactions in the future, unrelated to the Agreement.

Section 9.4 of the Agreement provides that GSK may terminate the Agreement on a
country-by-country basis by giving thirty (30) days written notice to Genaera.
The decision to terminate the Agreement is based upon GSK's reasonable
determination that, taking into consideration the factors set forth in the
preceding paragraph, the medical/scientific, technical, regulatory and/or
commercial profile of MSI-78 does not justify continued development thereof.
Therefore, this letter serves as notice to Genaera that the Agreement will

terminate in all countries of the Territory, effective thirty (30) days from
Genaera's receipt of this notice.

Sincerely,

SMITHKLINE BEECHAM

CORPORATION

(d/b/a GlaxoSmithKline)

By: /s/ Donald F. Parman

Name: Donald F. Parman

Title: Vice President & Secretary